Citation Nr: 0811691	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-26 861	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder for the purpose of accrued benefits. 

2. Entitlement to service connection for memory loss to 
include as due to exposure to Agent Orange for the purpose of 
accrued benefits.

3. Entitlement to service connection for a skin disorder to 
include as due to exposure to Agent Orange for the purpose of 
accrued benefits. 

4. Entitlement to service connection for pancreatic cancer to 
include as due to exposure to Agent Orange for the purpose of 
accrued benefits.  

5. Entitlement to service connection for the cause of the 
veteran's death.

6. Entitlement to death pension benefits. 

7. Entitlement to burial benefits.  
REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Appellant 

ATTORNEY FOR THE BOARD
J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1972.  The veteran died in December 2004.  The 
appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a statement, dated in October 2004, the veteran filed a 
claim for nonservice-connected disability pension benefits.  
As the claim was pending at the time of the veteran's death 
in December 2004 and as the claim has not been adjudicated as 
an accrued benefits claim, the claim is referred to the RO 
for appropriate action. 

In a statement, dated in November 2005, the appellant raised 
the claims of service connection for lymphadenopathy, 
peritoneal carcinomatosis, and granulomas disease.  In a 
statement in April 2006, the appellant raised the claims of 
service connection for major depression, personality 
disorder, and substance abuse.  

Also, in a statement, dated in May 2007, the appellant raised 
the claim of service connection for a left knee and ankle 
injury and to reopen the claim of service connection for 
residuals of a gunshot wound of the right hip.  All these 
claims are referred to RO for appropriate action, that is, to 
determine whether the claims were pending at the time of the 
veteran's death for the purpose of accrued benefits. 
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

In February 2008, the appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In March 2008, the appellant submitted additional evidence, 
consisting of VA records, dated in 1988 and 1989, which 
pertain to the claim of service connection for post-traumatic 
stress disorder for the purpose of accrued benefits without a 
waiver of the right to have the evidence initially considered 
by the RO.  In a claim for accrued benefits, the "evidence 
must be in the file at the date of death." "Evidence in the 
file at date of death" means evidence in VA's possession on 
or before the date of the veteran's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death, in support of a claim for VA 
benefits pending on the date of death.  38 C.F.R. 
§ 3.1000(a), (d)(4).  

In accordance with 38 C.F.R. § 3.1000(a) and (d)(4), the 
Board finds that the additional evidence, consisting of VA 
records, dated in 1988 and 1989, was evidence in the file at 
date of death as it was in VA's possession on or before the 
date of the veteran's death, even though the evidence was not 
physically located in the VA claims folder on or before the 
date of the veteran's death.  

To the extent that the evidence pertains to the claim of 
service connection for post-traumatic stress disorder, which 
the Board is allowing on appeal, the evidence need not be 
referred to the RO.  38 C.F.R. § 20.1304(c).    

The claims of service connection for memory loss, a skin 
disorder, and pancreatic cancer to include as due to exposure 
to Agent Orange for the purpose of accrued benefits, the 
claim of service connection for the cause of the veteran's 
death, the claim for death pension benefits, and the claim 
for burial benefits are REMANDED to the RO via the Appeals 
Management Center in Washington, DC. 


FINDINGS OF FACT

1. In a rating decision in January 1991, the RO denied the 
claim of service connection for post-traumatic stress 
disorder; after the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the rating decision. 

2. The additional evidence presented since the rating 
decision of January 1991 by the RO, denying service 
connection for post-traumatic stress disorder relates to an 
unestablished fact necessary to substantiate the claim. 

3. For the purpose of accrued benefits, post-traumatic stress 
disorder associated with the veteran's experiences in Vietnam 
was diagnosed during the veteran's lifetime and the diagnosis 
of post-traumatic stress disorder associated with the 
veteran's experiences in Vietnam is supported by credible 
supporting evidence of an in-service stressor.


CONCLUSIONS OF LAW

1. The rating decision of January 1991 by the RO, denying 
service connection for post-traumatic stress disorder, became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a) (2007).  

2. The additional evidence presented since the rating 
decision by the RO in January 1991, denying service 
connection for post-traumatic stress disorder is new and 
material and the claim is reopened for the purpose of accrued 
benefits.  38 U.S.C.A. §§ 5108, 5121, 7105(c) (West 2002); 
38 C.F.R. § 3.156(a) (2007).  

3. For the purpose of accrued benefits, post-traumatic stress 
disorder was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b), 5121 (West 2002); 38 C.F.R. § 3.303 (2007).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate the claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claim to reopen service connection for post-traumatic 
stress disorder, in light of the favorable disposition, that 
is, the reopening of the claim of service connection and the 
grant of service connection, further discussion here of 
compliance with the requirements of the VCAA in a new and 
material evidence claim, that is, notice of the evidence and 
information that is necessary to reopen the claim is not 
necessary.  38 U.S.C.A. §§ 5103, 5103; Kent v. Nicholson, 20 
Vet. App. 1 (2006). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  As the claim of service connection for post-
traumatic stress disorder for the purpose of accrued benefits 
must be based on evidence on file at the time of the 
veteran's death, newly obtained evidence such as a VA medical 
opinion may not be used in adjudicating the claim. 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

As the appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the appellant is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Application to Reopen the Claim of Service Connection of 
Post-Traumatic Stress Disorder for the Purpose of Accrued 
Benefits 

Procedural History and Evidence Previously Considered 

The veteran served in the Republic of South Vietnam from May 
1970 to December 1971.  His military decorations included the 
Combat Infantryman Badge and his military occupational 
specialty was light weapons infantryman.  

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, or treatment of a psychiatric abnormality.  

After service, in November 1988, the veteran filed his 
original claim of service connection for post-traumatic 
stress disorder.  In January 1989, the veteran failed to 
report for a VA examination.  In a rating decision in January 
1989, the RO denied service connection for post-traumatic 
stress disorder because post-traumatic stress disorder was 
not shown.  After the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the rating decision of January 1989. 

In April 1989, the veteran applied to reopen the claim of 
service connection for post-traumatic stress disorder.  VA 
records show that in April and May 1989 the veteran was 
hospitalized for drug dependence and substance abuse at the 
Dallas VA Medical Center.  The problem list included post-
traumatic stress disorder, but the final summary did not 
include a diagnosis of post-traumatic stress disorder. 



On VA psychiatric examination in October 1989, the examiner 
noted the veteran's history of combat in Vietnam.  There was 
also a history of a diagnosis of post-traumatic stress 
disorder during hospitalization at the Waco VA Medical 
Center.  The examiner was unable to confirm the diagnosis of 
post-traumatic stress disorder. 

In the rating decision of January 1991, the RO denied service 
connection post-traumatic stress disorder because it was not 
shown.  After the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the rating decision of January 1991.  

In February 1997, the veteran applied to reopen the claim of 
service connection for pos-traumatic stress disorder.  In a 
letter, mailed to a street address with the number "1378," 
dated in March 1997, the RO notified that the veteran that to 
reopen the claim he had to submit new and material evidence.  
In a letter, mailed to the same street address, but with the 
"1376", dated in May 1997, the RO notified the veteran that 
as new and material evidence had not been received, his claim 
was denied.  The letter of May 1997 was returned to the RO by 
the U.S. Postal Service because the street number could not 
be found. 

Pending Application to Reopen the Claim of Service Connection 
for Post-Traumatic Stress Disorder 

The next correspondence from the veteran was received in 
September 2004, when he filed an application to reopen the 
claim of service connection for post-traumatic stress 
disorder. 

According to the death certificate, the veteran died in 
December 2004.  Therefore at the time of the veteran's death 
he had a pending application to reopen the claim of service 
connection for post-traumatic stress disorder. 


Accrued Claim  

When the veteran dies, periodic monetary benefits authorized 
under laws administered by the Department of Veterans Affairs 
to which the veteran was entitled at his death under existing 
ratings or decisions or those based on evidence in the file 
at date of death, and due and unpaid, will upon his death be 
paid to his spouse as an accrued benefit.  The application 
for accrued benefits must be filed within one year after the 
date of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  

In January 2005, the appellant, the veteran's surviving 
spouse, filed a claim for dependency and indemnity 
compensation, including death compensation, death pension, 
and accrued benefits. 

As the appellant's accrued-benefits claim is derived from the 
veteran's pending claim, the Board must first determine 
whether there was new and material evidence to reopen the 
claim before reaching the merits determination of the 
accrued-benefits claim.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996). 

Although the prior rating decision by the RO of January 1991 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108. 

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim. Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).



As the current claim was received after August 29, 2001, the 
current regulatory definition of new and material evidence 
applies.  New evidence means existing evidence not previously 
submitted to agency decision makers; material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v.  
Principi, 3 Vet. App. 510, 513 (1992).

Evidence in the File at the Date of the Veteran's Death 

For the purpose of accrued benefits, the evidence in the file 
at date at the date of death since the rating decision of 
January 1991 consists of VA records dated in 1996 and in 
2004.  VA records, dated in 1988 and 1989, although not 
physically located in the veteran's file on or before his 
death, were in VA's possession and are deemed "in the file 
at date of death" by operation of law.  38 C.F.R. 
§ 3.1000(d)(4). 

The evidence in the file at date at the date of death is 
summarized below. 

VA records of hospitalization from October 1988 to January 
1989 at the Waco VA Medical Center disclose that the veteran 
was admitted following an attempt at suicide. He complained 
of nightmares and flashbacks of Vietnam and of traumatic 
experiences in Vietnam.  He completed the PTSD program, and 
the diagnosis was post-traumatic stress disorder. 

On VA psychiatric assessment in October 1996, the veteran 
complained of constant nightmares, flashbacks, and dreams 
about the Vietnam war.  He stated that he avoided crowds and 
situations that reminded him of combat.  He described 
symptoms of startle reaction.  He stated that he was 
hospitalized twice for post-traumatic stress disorder.  The 
pertinent diagnosis was post-traumatic stress disorder.  The 
examiner stated that the veteran presented with chronic 
symptoms of post-traumatic stress disorder mostly related to 
his experiences in service and in Vietnam.  

On examination in December 2004 for the VA Agent Orange 
Registry, the pertinent diagnosis was post-traumatic stress 
disorder. 

Analysis 

In order that the additional evidence may be considered new 
and material under the current definition of 38 C.F.R. § 
3.156(a), the evidence must relate to the basis for the prior 
denial of the claim, namely, the absence of a diagnosis of 
post-traumatic stress disorder. 

The record shows that the claim of service connection for 
post-traumatic stress disorder was previously denied on the 
evidence then of record because post-traumatic stress 
disorder was not diagnosed.  As the additional evidence 
relates to an unestablished fact necessary to substantiate 
the claim, that is, evidence a diagnosis of post-traumatic 
stress disorder as evidence by VA records in 1988 and 1989, 
in 1996, and in 2004, and as the absence of a diagnosis was 
the basis for the prior denial of the claim, the evidence is 
new and material and raises a reasonable possibility of 
substantiating the claim and the claim is reopened.

As the claim of service connection is reopened, the Board 
will consider the merits of the claim for the purpose of 
accrued benefits. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

VA records of hospitalization from October 1988 to January 
1989 disclose that the veteran complained of nightmares and 
flashbacks of Vietnam and of traumatic experiences in 
Vietnam, and the diagnosis was post-traumatic stress 
disorder.  On VA psychiatric assessment in October 1996, the 
veteran complained of constant nightmares, flashbacks, and 
dreams about the Vietnam war.  He stated that he avoided 
crowds and situations that reminded him of combat.  He 
described symptoms of startle reaction.  The pertinent 
diagnosis was post-traumatic stress disorder.  The examiner 
stated that the veteran presented with chronic symptoms of 
post-traumatic stress disorder mostly related to his 
experiences in service and in Vietnam.



This medical evidence establishes the diagnosis of post-
traumatic stress disorder and links the diagnosis to the 
veteran's Vietnam s experiences in service, which included 
combat.  With regard to the validity of the in-service 
stressor, as the veteran "engaged in combat with the enemy" 
as evidence by the award of the Combat Infantryman Badge, the 
veteran's lay statements about his combat experiences alone 
is sufficient to establish the occurrence of the combat-
related stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On the basis of the evidence of record, all elements 
necessary to establish service connection for post-traumatic 
stress disorder under 38 C.F.R. § 3.304(f) have been met.


ORDER

For the purpose of accrued benefits, the application to 
reopen the claim of service connection for post-traumatic 
stress disorder is granted.  

On a merits determination, service connection for post-
traumatic stress disorder for the purpose of accrued benefits 
is granted.  


REMAND

On the claims of service connection for memory loss, a skin 
disorder, and pancreatic cancer to include as due to exposure 
to Agent Orange for the purpose of accrued benefits, further 
procedural development is required because there is no 
document that satisfies the threshold due process VCAA notice 
requirements.  



On the claim of service connection for the cause of the 
veteran's death, in light of the grant of service connection 
of post-traumatic stress disorder, further procedural 
development is required in accordance with Hupp v. Nicholson, 
21 Vet. App. 342 (2007) (in a claim for dependency and 
indemnity compensation, including a claim of service 
connection for the cause of the veteran's death, notice under 
38 U.S.C.A. § 5103(a) must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death, (2) an explanation of the evidence 
and information required to substantiate the claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.

On the claim for death pension benefits, as the claim was 
denied on the basis of excess annual income, which consisted 
of the annual income of the appellant's two dependent 
children, the record raises the question of whether counting 
of the children's income works a hardship on the appellant.  
38 C.F.R. § 3.23(d)(5) and (6). 

On the claim for burial benefits, further procedural 
development is necessary following the implementation of the 
grant of service connection for post-traumatic stress 
disorder. 

For the above reasons, the claims are REMANDED for the 
following action:

1. On the claims of service connection 
for memory loss, a skin disorder, and 
pancreatic cancer to include as due to 
exposure to Agent Orange for the purpose 
of accrued benefits, ensure content-
complying VCAA notice with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the 
claims and the relative duties of VA and 
the claimant to obtain evidence). 

2. On the claim of service connection for 
the cause of the veteran's death, ensure 
content-complying VCAA notice with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007) 
The VCAA notice should include a 
statement that the veteran was service-
connected for post-traumatic stress 
disorder at the time of his death and an 
explanation of the evidence and 
information required to substantiate the 
claim of cause of death based on service-
connected post-traumatic stress disorder, 
that is, post-traumatic stress disorder 
caused or contributed to the cause of the 
veteran's death, and (3) an explanation 
of the evidence and information required 
to substantiate the claim based on the 
fatal cancer as shown on the death 
certificate. The notice should also 
inform the appellant that she could 
substantiate her claim by offering 
scientific or medical evidence linking 
exposure to Agent Orange to the fatal 
cancer.

3. On the claim for death pension 
benefits, afforded the appellant the 
opportunity to show hardship by counting 
the income of her children. 

4. After the above development has been 
completed, adjudicate the claims.  On the 
claim for death pension benefits, apply 
38 C.F.R. § 3.23(d)(5) and (6).  On the 
claim for burial benefits, consider the 
grant of service connection for 
post-traumatic stress disorder.  If any 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and 
the case should be returned to the Board. 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


